office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 dacassano posts-105042-05 uilc date date to -------------------------------------------- small_business self-employed attn mary p hamilton from thomas d moffitt branch chief branch income_tax accounting subject request for chief_counsel_advice medical_expense_deduction this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer name social worker a taxpayer name doctor b year year year year year ------------------------------------- ------------------- ---------------------- --------------------------- ------- ------- ------- ------- ------- posts-105042-05 issue whether the taxpayer’s costs for male-to-female gender reassignment surgery and related medications treatments and transportation paid during year may be deducted as medical_expenses under sec_213 conclusion without an unequivocal expression of congressional intent that expenses of this type qualify under sec_213 allowing the medical_expense_deduction is not justified in this case facts the subject non-docketed case is currently under consideration by the --------- office of appeals on the taxpayer’s year return the taxpayer reported medical and dental expenses for an amount exceeding dollar_figure------------- after applying the limitation to adjusted_gross_income the taxpayer claimed a deduction for medical and dental expenses in the amount of dollar_figure------------- the expenses included payments for various doctors prescriptions health insurance transportation and lodging in connection with the taxpayer’s gender reassignment surgery grs in a report dated july year the revenue_agent disallowed the expenses on the ground that they were for cosmetic_surgery and nondeductible pursuant to sec_213 the taxpayer ----------------------------------------------------------------------------- the taxpayer is the ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- based on documents provided by the taxpayer’s representative to the appeals officer including letters prepared by medical professionals who treated the taxpayer the following is a synopsis of the taxpayer’s medical_condition and treatments the taxpayer grew up with a condition known as gender identity disorder gid it is not clear from the records when the taxpayer first realized that he had some type of disorder but it was suggested that the taxpayer had gender issues dating back to childhood beginning in year the taxpayer sought psychotherapy from a licensed social worker social worker a during the course of treatment social worker a formally diagnosed the taxpayer as meeting the criteria for gender identity disorder posts-105042-05 in september year subsequent to the diagnosis the taxpayer began hormone treatment under the care of an endocrinologist in march year the taxpayer began living as a full-time female in march year the taxpayer legally changed his name from taxpayer name to taxpayer name in july year social worker a in accordance with medical standards that were followed for treatment of gender identity disorder recommended the taxpayer for gender reassignment surgery grs in july year the taxpayer met with doctor b to be evaluated as to whether grs was an appropriate treatment for his diagnosed gid doctor b considered the taxpayer’s gid to be profound several alternative treatments were considered and dismissed doctor b ultimately opined that the taxpayer was in need of grs prior to surgery the taxpayer complied with the preparatory requirements for sex reassignment surgery these standards are known as the harry benjamin standards see harry benjamin international gender dysphoria association’s standards of care for gender identity disorders 6th ed in october year the taxpayer underwent grs law and analysis sec_213 defines the term medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body see also sec_1_213-1 although not amended to take into account tax law changes since including the cosmetic_surgery limitation discussed below sec_1_213-1 provides that amounts paid for legal operations or treatments affecting any portion of the body are deemed to be for the purpose of affecting any structure or function of the body and are therefore paid for medical_care sec_1_213-1 also provides that deductions for expenditures_for medical_care will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness finally sec_1_213-1 provides that an expenditure which is merely beneficial to the general health of an individual such as an expenditure for a vacation is not an expenditure for medical_care sec_213 provides that the term medical_care does not include cosmetic_surgery or other similar procedures unless the surgery or procedure is necessary to ameliorate a deformity arising from or directly related to a congenital abnormality a personal injury resulting from an accident or trauma or a disfiguring disease i r c posts-105042-05 d b defines cosmetic_surgery as any procedure that is directed at improving the patient’s appearance and does not meaningfully promote the proper function of the body or treat illness or disease legislative_history a detailed analysis of the legislative_history is instructive on congressional intent regarding the cosmetic_surgery limitation the legislative_history to the omnibus budget reconciliation act of p l 104_stat_1388 section indicates that by congress was aware that the internal_revenue_service was interpreting the term medical_care to include procedures that permanently alter any structure of the body even if the procedure generally was considered to be an elective purely cosmetic treatment such as removal of hair by electrolysis and face-lift operations h_r rep no pincite therefore congress enacted sec_213 with the omnibus budget reconciliation act of the omnibus budget reconciliation act of was initiated in the house of representatives 101st cong 2d sess as h_r however h_r as initially passed by the house contained no provision restricting cosmetic_surgery from the definition of medical_care in sec_213 the bill was considered by the senate as s sec_7463 of s was the genesis of the cosmetic_surgery limitation sec_7463 provided the general_rule ultimately enacted as sec_213 eliminating a deduction for cosmetic_surgery or other similar procedures sec_7463 specifically defined cosmetic_surgery as any procedure which is directed at improving the patient’s appearance and does not meaningfully promote the proper function of the body or prevent or treat illness or disease because this exact language was ultimately enacted as sec_213 it is important to analyze the senate report regarding this provision as printed in the congressional record of date at p s the senate budget committee determined that expenses for cosmetic_surgery should not be eligible for the medical_expense_deduction absent certain circumstances clearly not present in the case of grs ie a congenital abnormality an accident or trauma or a disfiguring disease the senate report states that expenses for purely cosmetic procedures that are not medically necessary are in essence voluntary personal expenditures which like other personal expenditures eg food and clothing generally should not be deductible in computing taxable_income id in discussing the types of surgery which are deemed to be medically necessary the senate report lists only procedures that are medically necessary to promote the proper function of the body and which only incidentally affect the patient’s appearance and procedures for treatment of a disfiguring condition arising from a congenital abnormality personal injury trauma or disease such as reconstructive surgery following the removal of a malignancy id posts-105042-05 from the material submitted the taxpayer has not satisfactorily demonstrated that the expenses_incurred for the taxpayer’s grs fit within the strict boundaries discussed above there is nothing to substantiate that these expenses were incurred to promote the proper function of the taxpayer’s body and only incidentally affect the taxpayer's appearance the expenses also were not incurred for treatment of a disfiguring condition arising from a congenital abnormality personal injury trauma or disease such as reconstructive surgery following the removal of a malignancy whether gender reassignment surgery is a treatment for an illness or disease is controversial for instance johns hopkins hospital has closed its gender reassignment clinic and ceased performing these operations see surgical sex dr paul mchugh first thing sec_147 date to our knowledge there is no case law regulation or revenue_ruling that specifically addresses medical expense deductions for grs or similar procedures in light of the congressional emphasis on denying a deduction for procedures relating to appearance in all but a few circumstances and the controversy surrounding whether grs is a treatment for an illness or disease the materials submitted do not support a deduction only an unequivocal expression of congressional intent that expenses of this type qualify under sec_213 would justify the allowance of the deduction in this case otherwise it would seem we would be moving beyond the generally accepted boundaries that define this type of deduction case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions please call dan cassano pincite-7900
